DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 12/6/2021
Claims 1-19 are pending. Claims 1, and 11 are independent.

Response to Amendments
The rejections to claims 1-19 under 35 U.S.C. 112(b) as cited in the previous Office action are withdrawn in light of the amendments to the claims filed 12/6/2021 which overcome and/or render moot the previous rejections. Particularly, applicant has clarified the scope of a “central” database subsystem as broadly that of one being in communication with a plurality of local subsystems distributed geographically. Thus, the scope of the term “central” is no longer considered relative, but as describing the existence of such communications and interconnections. Further, the previous indefinite recitations relating to “geographical closer” and “in the geographical vicinity” have been removed from the claims by the amendments.

Response to Arguments
Applicant's arguments filed 12/6/2021 with respect to independent claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection has been made citing a new reference to teach the argued amended limitations.
To the extent that Wang is maintained for portions of the rejection, Examiner would note as was explained in the interview held 12/6/2021 that Wang at [0038] does teach the mapped central/second database environment at least retrieves stored/existing results, including as in [0021] and [0034] 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “a central database subsystem” on line 2 and then recites “the central database system” on lines 4-5. The claim then reverts back to referring to “the central database subsystem” in lines 6, 7, 15, 17, 22-24 to “the central database subsystem.” There is insufficient antecedent basis for the recitation in lines 4-5 of “the central database system” and it is unclear if this is intended as a different or the same as the first introduced central database subsystem element. Therefore, subsystem” and the “central database system” to refer to the same element.

Dependent claims 2-10 and 19 inherit the same indefiniteness as in their parent claim 1 and are therefore rejected for the same reasons as in claim 1.
Independent claim 11 recites essentially the same limitations as identified above in claim 1. Thus, claim 11 is indefinite for the same reasoning and explanation as provided above in claim 1 and, for brevity, the identical explanation is not repeated again here.
Dependent claims 12-19 inherit the same indefiniteness as in their parent claim 11 and are therefore rejected for the same reasons as in claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Patent Pub. No. 2010/0306234 in view of Susairaj et al., U.S. Patent Pub. No. 2009/0037424 (hereinafter Susairaj) and further in view of Landman et al., U.S. Patent No. 8,805,950 and Noirot-Nerin, U.S. Patent Pub. No. 2007/0219962 (hereinafter Noirot).

Regarding claim 1 Wang in the analogous art of geographically distributed database cache synchronization teaches:
A method for processing database requests in a distributed database system comprising (See Wang Abstract, [0002]-[0003], [0018] wherein the invention is embodied as a method for query/request processing in a distributed database system). 
a central database subsystem in communication with a plurality of local database subsystems distributed geographically, the plurality of local database subsystems comprising a first local database subsystem, the central database system configured to process database results generated by the plurality of local database subsystems, the method comprising at the central database subsystem: (See Wang Fig. 2 and [0029] wherein “any number of multiple synchronization environments” are st/3rd environments (i.e. plurality of local database subsystems distributed geographically) meets the claim limitations as drafted. See further Wang at [0034], [0038], and [0040] as cited further below where the second/central environment is configured and capable of processing results generated by the 1st/3rd local environments through retrieving and further supplementing).
receiving, at the central database subsystem, from a client device a second database request indicating at least one [] identifier of at least one database result of a plurality of database results which have been stored with corresponding [] identifiers by the first local database subsystem in response to a first database request received at the first local database subsystem from the client device; (See Wang [0033]-[0034] wherein query (i.e. request) is received at the second synchronization 
retrieving, at the central database subsystem, the at least one database result identified by the at least one [] identifier from the first local database subsystem; (See Wang [0034] and [0040] retrieving at the second environment (i.e. central database subsystem) the stored/saved query (i.e. database) result from the first environment (i.e. first local database subsystem) as in [0031] based on the identifier of such results).
processing, at the central database subsystem, the at least one retrieved database result to produce at least one processed database result, the processing of the at least one retrieved database result comprising … supplementing the at least one retrieved database result…; (See Wang [0038] wherein retrieved existing database results as in [0034] and [0040] at second environment (i.e. central database subsystem) is further processed at least as “supplementing” the retrieved result by processing described as “updating” with “additional new search information” data results which is . Note that the terms “reworking”, “reforming”, and “supplementing” are broad as to how any processing is accomplished, such that Wang’s “additional new” information appears to teach processing including at least generally “supplementing.”).
storing the at least one processed database result persistently in a database of the central database subsystem; and (See Wang at least [0040] second environment (i.e. central database 
returning, by the central database subsystem, the at least one processed database result to the client device, as a response to the second database request. (See Wang [0030], [0034] and [0040] after being retrieved and saved, second environment (i.e. central database subsystem) sends results to the client/user computer to serve the requested query results to the client device. Note as in [0005], [0026], and [0030] user computer (i.e. client device) sends/receives query and results from front-end device in environment when it has the saved/stored results in local database environment cache).
Wang does not explicitly teach:
[first and second database subsystems/environment that each service requests directly explicitly named as] a central database subsystem … and a plurality of local database subsystems [that are geographically distributed and in communication with the central]. (Note Wang does not explicitly provide naming as being “central” and “local”, nor teach only the central as being connected to the plurality of local subsystems, which may be intended here if not explicitly claimed).
 [a database request indicating] at least one unique identifier of [data results] which have been stored with corresponding unique identifiers by the first local database subsystem… (But note Wang as in [0031] “certain identifier” of stored/cached results generally for locating and retrieving such).
 [retrieving the at least one database result identified] by the at least one unique identifier from the first local database subsystem; 
[processing, at the central database subsystem, the at least one retrieved database result,] the processing of the at least one retrieved database result comprising one or more of reworking, reforming, and supplementing the at least one retrieved database result to produce the at least one processed database result including enriched information. (But note Wang as in [0038] processing retrieved result by generally supplementing with “additional new” information but not an explicit enriched result).
However, Susairaj in the analogous art of accessing local storage subsystem from a remote/central storage system teaches:
[a database request indicating] at least one unique identifier of [data results] which have been stored with corresponding unique identifiers by the first local database subsystem… (See Susairaj Figs. 1 and 3, as well as [0039]-[0046] wherein a globally unique identifier is used to request and access data stored in a local database from a remote/central database, including as in [0043]-[0044] receiving a request at a central/remote database for data stored in a different/local database).
[retrieving the at least one database result identified] by the at least one unique identifier from the first local database subsystem; (See Susairaj Figs. 1 and 3, as well as [0039]-[0046] wherein a globally unique identifier is used to retrieve requested data stored in a local database from a remote/central database, including as in [0044]-[0046] access and retrieve the data to the remote/central database. See also [0047]-[0049] request to central database system specifies location of data in local database system by the global identifier as above, and accesses and retrieves the data to the remote/central database, including other processing and translation to ‘place’ the data in the remote/central database).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Susairaj with the teachings of Wang. One having ordinary skill in the art would have been motivated to combine the specific global unique identifier for requesting and accessing data at a local database from a central/remote database as in Susairaj with the distributed database and search system with stored search results at a first/local database environment made accessible and retrieved to a second/central database environment and stored, processed and served in the second/central database environment for later accesses as in Wang in order to provide a more 
Then Wang in view of Susairaj does not explicitly teach:
[first and second database subsystems/environment that each service requests directly explicitly named as] a central database subsystem … and a plurality of local database subsystems [that are geographically distributed and in communication with the central].
 [processing, at the central database subsystem, the at least one retrieved database result,] the processing of the at least one retrieved database result comprising one or more of reworking, reforming, and supplementing the at least one retrieved database result to produce the at least one processed database result including enriched information.
However, Landsman in the analogous art of client web caching with master and geographically local subsystems teaches:
first and second database subsystems/environment that each service requests directly explicitly named as] a central database subsystem … and a plurality of local database subsystems [that are geographically distributed and in communication with the central]. (See Landsman Figs. 1A and 1B as well as col. 1:63-col. 2:56, col. 3:60-67, col. 5:59-col. 6:30, and col. 10:7-46 wherein as shown there is a plurality of local database subsystems for caching request data (i.e. as in col. 4:25-27 more than one local cache subsystem) and a central server in communicating with the local cache subsystems. And as in the provided citations the client/user device can send query/requests to either the central server (i.e. as in dotted line in figures) or to local client web cache (i.e. as shown by solid lines in figures) to serve data. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Landsman with the teachings of Wang Susairaj. One having ordinary skill in the art would have been motivated to combine the central/local database arrangement and caching with selection of a geographically proximate/closest local database system/environment as in Landsman with the specific global unique identifier for requesting and accessing data at a local database from a central/remote database as in Susairaj and the distributed database and search system with stored search results at a first/local database environment made accessible and retrieved to a second/central database environment and stored, processed and served in the second/central database environment for later accesses as in Wang in order to reduce data access latency for remote client users by selecting a closer environment/subsystem to serve/process requests when available. This allows the client/user faster access to the requested data improving the user experience. See Landsman as in col. 3:60-66 wherein the use of local cache and server/environment reduces latency time of sending all requests to central server, but as provided above client/user can still send requests to central server when it is more proximate or otherwise required. This allows a mobile user/client to more efficiently access data as they move through geographic regions and in combination with the other references still allows them to access cached/saved results when necessary or requested regardless of which server/system they send the request.
Then Wang in view of Susairaj and Landsman does not explicitly teach processing the retrieved results to include enriched information as:
[processing, at the central database subsystem, the at least one retrieved database result,] the processing of the at least one retrieved database result comprising one or more of reworking, reforming, and supplementing the at least one retrieved database result to produce the at least one processed database result including enriched information.
However, Noirot in the analogous art of processing saved query results teaches:
[processing, at the central database subsystem, the at least one retrieved database result,] the processing of the at least one retrieved database result comprising one or more of reworking, reforming, and supplementing the at least one retrieved database result to produce the at least one processed database result including enriched information. (See Noirot [0041] wherein after a query/request for stored query information including stored results, additional information “related to the saved query information” is requested to process the retrieved information including processing to “update prices” and “add product” to offers in the retrieved results which is at least a form of “supplementing” the retrieved result to include “enriched information” as pricing or additional products. Note as in applicant’s own specification as at [0061] enriched includes explicitly enriched with a price by “retrieving current pricing information” which is “update prices” the same as in Noirot. See also [0036] retrieve stored query information and process by “automatically update prices.” Note as in [0020] and [0034] the saved query information includes explicitly the query results. Note that the processing here is done by the subsystem/node that has retrieved the actual results, which as in Wang and/or Landsman includes the central subsystem as cited above).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Noirot with the teachings of Wang, Susairaj, and Landsman. One having ordinary skill in the art would have been motivated to combine the enriching of retrieved query results data with supplemental information related to the saved query data, including updated prices and additional products for offer as in Noirot with the central/local database arrangement and caching with selection of a geographically proximate/closest local database system/environment as in Landsman, the specific global unique identifier for requesting and accessing 

Regarding claim 2, Wang in view of Susairaj and Landsman and Noirot as applied above to claim 1 further teaches:
The method of claim 1, wherein a unique identifier of the unique identifiers comprises a first portion identifying a local database subsystem of the plurality of local database subsystems storing the respective database result and a second portion identifying the respective database result, and wherein retrieving the at least one database result comprises: (See Susairaj Fig. 3 and [0039] wherein the unique identifier includes a first portion identifying a local database as a network address of a local database server and/or entity identifier of the database, and second portion as a suffix identifying the constructs (i.e. results) as data blocks, extents, segments, etc. within the specific database).
resolving the at least one unique identifier included in the second database request to identify, based on the first portion of the at least one unique identifier, the first local database subsystem as the local database subsystem of the plurality of the local database subsystem that stores the at least one database result, and sending a retrieval request including at least the second portion of the at least one unique identifier to the identified first local database subsystem. (See Susairaj Fig. 3 and [0039] wherein the unique identifier includes the portions as described and then as in [0044]-[0049] the identifier in a request is resolved to identify and retrieve the specific data blocks/results based on the identifier to a specific/first local database and sending the results from the local database to the remote/central database).

Regarding claim 3, Wang in view of Susairaj and Landsman and Noirot as applied above to claim 1 further teaches:
The method of claim 1, wherein the at least one unique identifier further comprises a third portion identifying a set of database results which is constituted by the plurality of database results which have been stored by the first local database subsystem, (See Susairaj Fig. 3 and [0039] wherein the unique identifier includes a third portion as a part of the suffix identifying the constructs (i.e. results) as data blocks, extents, segments, etc. within the specific database which is a set of results of a plurality of results, particularly in the case where there is only one result).
wherein the retrieval request includes the third portion of the at least unique identifier to retrieve the at least one database result identified by the at least one unique identifier from the set of database results. (See Susairaj Fig. 3 and [0039] wherein the unique identifier includes the portions as described and then as in [0044]-[0049] the identifier in a request is resolved to identify and retrieve the specific data blocks/results based on the identifier to a specific/first local database and sending the results from the local database to the remote/central database).


The method of claim 2, further comprising: before receiving the second database request, registering, at the central database subsystem, the first local database subsystem, comprising: assigning a local database subsystem identifier identifying the first local database subsystem, wherein the local database subsystem identifier constitutes the first portion of the unique identifiers of the plurality of database results which have been stored by the first local database subsystem; and storing the assigned local database subsystem identifier for retrieving database results from the first local database subsystem. (See Susairaj [0037]-[0041] wherein negotiation/registration of the local database at the central remote database occurs prior to requests to establish the unique identifier and access primitives. Note that the negotiating is before data transfer and causes identification to the central/remote server/database which is registration which are then stored as the required access primitives as negotiated and registered).

Regarding claim 6, Wang in view of Susairaj and Landsman and Noirot as applied above to claim 1 further teaches:
The method of claim 1, further comprising, at the central database subsystem: receiving, at the central database subsystem, from the client device, a third database request indicating at least one of the unique identifiers of the at least one processed database result stored persistently in the database of the central database subsystem; (See Wang [0033]-[0034] and [0040] wherein request received at second environment (i.e. central database subsystem) checks local cache for save query/database results including from previous retrieval/saving. See also [0031] based on identifier).
retrieving the at least one database result identified by the at least one unique identifier indicated by the third database request from the database of the central database subsystem; (See 
further processing the at least one retrieved database result to produce at least one further processed database result; and storing the at least one further processed database result persistently in the database of the central database subsystem; and (See Wang [0038] updating and processing the cached/search results).
returning, by the central database subsystem, the at least one further processed database result to the client device, as a response to the third database request. (See Wang [0030], [0033]-[0034] and [0040] query results as accessed/retrieved including from cache and after processing, etc. sends results to the client/user computer to serve the requested query results to the client device. Note as in [0005], [0026], and [0030] user computer (i.e. client device) sends/receives query and results from front-end device in environment).

Regarding claim 7, Wang in view of Susairaj and Landsman and Noirot as applied above to claim 1 further teaches:
The method of claim 1, wherein the first local database subsystem is a cloud subsystem. (First, note that the term “cloud” is exceedingly broad, and under the broadest reasonable interpretation includes a client-server type interaction such that the service is in the cloud/network or such that it provides services other than storage alone. Then as in Wang [0019], [0028], and [0042] user/client is connected remotely by network such as WAN to environment/frontend which is a remote client-server or cloud system. See additionally, Susairaj [0023] and [0025]-[0026] multiple server instances within a cluster is a form of a cloud. See further Landsman col. 1:33-39 and col. 5:59-67 wherein local subsystems include also applications provided which is a “cloud” subsystem as in applicant’s specification at [0058] 

Regarding claim 11, Wang in the analogous art of geographically distributed database cache synchronization teaches:
A central database subsystem for processing database requests, the central database subsystem being part of a distributed database system also comprising a plurality of local database subsystems distributed geographically, the central database subsystem in communication with a plurality of local database subsystems comprising a first local database subsystem, the central database system configured to process database results generated by the plurality of local database subsystems, (See Wang Fig. 2 and [0029] wherein “any number of multiple synchronization environments” are included such that there is 3+ such environments that are database subsystems. And then specifically, the first synchronization environment (i.e. a first local database subsystem) of the plurality of such that are “located in different geographical locations from each other” and a second synchronization environment (i.e. a central database subsystem) with are “in communication” with one another as shown in Fig. 2. Likewise as in [0032] and [0036] the second environment (i.e. central database subsystem” is in communication with “all other synchronization environments” (i.e. all/plurality of local database subsystem). See also [0035] “the multiple synchronization environment located in different geographical areas.  A synchronization environment is a self-contained environment which receives and searches a search query, and saves the search query results.” Note that the claimed ‘central’ database subsystem is simply in communication with a plurality of local database subsystems, which is the arrangement taught in Wang, particularly since the claims are silent as to whether/how the plurality of local database subsystems are in communication with one another. Thus, Wang’s teaching of st/3rd environments (i.e. plurality of local database subsystems distributed geographically) meets the claim limitations as drafted. See further Wang at [0034], [0038], and [0040] as cited further below where the second/central environment is configured and capable of processing results generated by the 1st/3rd local environments through retrieving and further supplementing).
the central database subsystem comprising a processor and a memory including instructions that, when executed by the processor, cause the central database subsystem to: (See Wang Fig. 1 and [0023]-[0029 computing device includes processor 114 and memory 112 for environments including second synchronization environment (i.e. central database subsystem) as in at least [0004] and [0033]).
receive, from a client device, a second database request indicating at least one [] identifier of at least one database result of a plurality of database results which have been stored with corresponding [] identifiers by the first local database subsystem in response to a first database request received at the first local database subsystem from the client device; (See Wang [0033]-[0034] wherein query (i.e. request) is received at the second synchronization environment (i.e. central database subsystem) and identified based on requests as actually saved on first environment (i.e. local database subsystem). See further as in [0031] wherein such identification is based on the query/request result identifier and as in [0040] “search query is received into a second” environment (i.e. central database subsystem) for retrieving results from first environment (i.e. local database subsystem). See also [0030]-[0031] and [0036] first request at first synchronization environment (i.e. first local database subsystem) and storing/caching such query results at the first synchronization environment).
retrieve the at least one database result identified by the at least one [] identifier from the first local database subsystem; (See Wang [0034] and [0040] retrieving at the second environment (i.e. 
process the at least one retrieved database result to produce at least one processed database result, the processing of the at least one retrieved database result comprising … supplementing the at least one retrieved database result…; (See Wang [0038] wherein retrieved existing database results as in [0034] and [0040] at second environment (i.e. central database subsystem) is further processed at least as “supplementing” the retrieved result by processing described as “updating” with “additional new search information” data results which is . Note that the terms “reworking”, “reforming”, and “supplementing” are broad as to how any processing is accomplished, such that Wang’s “additional new” information appears to teach processing including at least generally “supplementing.”).
store the at least one processed database result persistently in a database of the central database subsystem; and (See Wang at least [0040] second environment (i.e. central database subsystem) saves persistently the retrieved (and processed as in [0038]) query/database results to its cache and cache manager storage).
return the at least one processed database result to the client device, as a response to the second database request. (See Wang [0030], [0034] and [0040] after being retrieved and saved, second environment (i.e. central database subsystem) sends results to the client/user computer to serve the requested query results to the client device. Note as in [0005], [0026], and [0030] user computer (i.e. client device) sends/receives query and results from front-end device in environment).
Wang does not explicitly teach:
[first and second database subsystems/environment that each service requests directly explicitly named as] a central database subsystem … and a plurality of local database subsystems [that are geographically distributed and in communication with the central]. (Note Wang does not explicitly provide naming as being “central” and “local”, nor teach only the central as being connected to the plurality of local subsystems, which may be intended here if not explicitly claimed).
 [a database request indicating] at least one unique identifier of [data results] which have been stored with corresponding unique identifiers by the first local database subsystem… (But note Wang as in [0031] “certain identifier” of stored/cached results generally for locating and retrieving such).
[retrieve the at least one database result identified] by the at least one unique identifier from the first local database subsystem; 
[processing, at the central database subsystem, the at least one retrieved database result,] the processing of the at least one retrieved database result comprising one or more of reworking, reforming, and supplementing the at least one retrieved database result to produce the at least one processed database result including enriched information. (But note Wang as in [0038] processing retrieved result by generally supplementing with “additional new” information but not an explicit enriched result).
However, Susairaj in the analogous art of accessing local storage subsystem from a remote/central storage system teaches:
[a database request indicating] at least one unique identifier of [data results] which have been stored with corresponding unique identifiers by the first local database subsystem… (See Susairaj Figs. 1 and 3, as well as [0039]-[0046] wherein a globally unique identifier is used to request and access data stored in a local database from a remote/central database, including as in [0043]-[0044] receiving a request at a central/remote database for data stored in a different/local database).
[retrieve the at least one database result identified] by the at least one unique identifier from the first local database subsystem; (See Susairaj Figs. 1 and 3, as well as [0039]-[0046] wherein a globally unique identifier is used to retrieve requested data stored in a local database from a remote/central database, including as in [0044]-[0046] access and retrieve the data to the 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Susairaj with the teachings of Wang. One having ordinary skill in the art would have been motivated to combine the specific global unique identifier for requesting and accessing data at a local database from a central/remote database as in Susairaj with the distributed database and search system with stored search results at a first/local database environment made accessible and retrieved to a second/central database environment and stored, processed and served in the second/central database environment for later accesses as in Wang in order to provide a more efficient mechanism to access objects/data/results in a first/local database environment that is directly accessible to a client and provide globally unique access so there is no confusion in data requested and retrieved from a second/central database environment. This ensures that any cached/stored results/data retrieved serve the proper data and fulfill the client request/query accurately. See Susairaj [0005] and [0038]-[0039].
Then Wang in view of Susairaj does not explicitly teach:
[first and second database subsystems/environment that each service requests directly explicitly named as] a central database subsystem … and a plurality of local database subsystems [that are geographically distributed and in communication with the central].
 [processing, at the central database subsystem, the at least one retrieved database result,] the processing of the at least one retrieved database result comprising one or more of reworking, reforming, and supplementing the at least one retrieved database result to produce the at least one processed database result including enriched information.

[first and second database subsystems/environment that each service requests directly explicitly named as] a central database subsystem … and a plurality of local database subsystems [that are geographically distributed and in communication with the central]. (See Landsman Figs. 1A and 1B as well as col. 1:63-col. 2:56, col. 3:60-67, col. 5:59-col. 6:30, and col. 10:7-46 wherein as shown there is a plurality of local database subsystems for caching request data (i.e. as in col. 4:25-27 more than one local cache subsystem) and a central server in communicating with the local cache subsystems. And as in the provided citations the client/user device can send query/requests to either the central server (i.e. as in dotted line in figures) or to local client web cache (i.e. as shown by solid lines in figures) to serve data. Note this includes as in col. 10:7-46 requests directed from client directly to central server and retrieving the requested/cached data for serving to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Landsman with the teachings of Wang Susairaj. One having ordinary skill in the art would have been motivated to combine the central/local database arrangement and caching with selection of a geographically proximate/closest local database system/environment as in Landsman with the specific global unique identifier for requesting and accessing data at a local database from a central/remote database as in Susairaj and the distributed database and search system with stored search results at a first/local database environment made accessible and retrieved to a second/central database environment and stored, processed and served in the second/central database environment for later accesses as in Wang in order to reduce data access latency for remote client users by selecting a closer environment/subsystem to serve/process requests when available. This allows the client/user faster access to the requested data improving the user experience. See Landsman as in col. 3:60-66 wherein the use of local cache and server/environment 
Then Wang in view of Susairaj and Landsman does not explicitly teach processing the retrieved results to include enriched information as:
[processing, at the central database subsystem, the at least one retrieved database result,] the processing of the at least one retrieved database result comprising one or more of reworking, reforming, and supplementing the at least one retrieved database result to produce the at least one processed database result including enriched information.
However, Noirot in the analogous art of processing saved query results teaches:
[processing, at the central database subsystem, the at least one retrieved database result,] the processing of the at least one retrieved database result comprising one or more of reworking, reforming, and supplementing the at least one retrieved database result to produce the at least one processed database result including enriched information. (See Noirot [0041] wherein after a query/request for stored query information including stored results, additional information “related to the saved query information” is requested to process the retrieved information including processing to “update prices” and “add product” to offers in the retrieved results which is at least a form of “supplementing” the retrieved result to include “enriched information” as pricing or additional products. Note as in applicant’s own specification as at [0061] enriched includes explicitly enriched with a price by “retrieving current pricing information” which is “update prices” the same as in Noirot. See also [0036] retrieve stored query information and process by “automatically update prices.” Note as in [0020] and [0034] the saved query information includes explicitly the query results. Note that the processing here is 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Noirot with the teachings of Wang, Susairaj, and Landsman. One having ordinary skill in the art would have been motivated to combine the enriching of retrieved query results data with supplemental information related to the saved query data, including updated prices and additional products for offer as in Noirot with the central/local database arrangement and caching with selection of a geographically proximate/closest local database system/environment as in Landsman, the specific global unique identifier for requesting and accessing data at a local database from a central/remote database as in Susairaj, and the distributed database and search system with stored search results at a first/local database environment made accessible and retrieved to a second/central database environment and stored, processed and served in the second/central database environment for later accesses as in Wang in order to provide a user requesting saved results and query information with up to date and expanded information related to the results and offers contained therein. This provides the benefit that when a user accessed/requests the saved query results (e.g. for product offers) the saved results are further supplemented with additional information that is current (e.g. updated pricing) and/or additional product offers such that user is automatically presented the most current and additional results/offers that are related to the saved query results. Thus, a user’s results and awareness are automatically expanded when requesting a saved query result set and the user is provided better information for decision making and/or purchases.

Regarding claim 12, Wang in view of Susairaj and Landsman and Noirot as applied above to claim 11 further teaches:
The central database subsystem of claim 11, wherein a unique identifier of the unique identifiers comprises a first portion identifying a local database subsystem of the plurality of local database subsystems storing the respective database result and a second portion identifying the respective database result, and wherein retrieving the at least one database result comprises: (See Susairaj Fig. 3 and [0039] wherein the unique identifier includes a first portion identifying a local database as a network address of a local database server and/or entity identifier of the database, and second portion as a suffix identifying the constructs (i.e. results) as data blocks, extents, segments, etc. within the specific database).
resolving the at least one unique identifier included in the second database request to identify, based on the first portion of the at least one unique identifier, the first local database subsystem as the local database subsystem of the plurality of the local database subsystem that stores the at least one database result, and sending a retrieval request including at least the second portion of the at least one unique identifier to the identified first local database subsystem. (See Susairaj Fig. 3 and [0039] wherein the unique identifier includes the portions as described and then as in [0044]-[0049] the identifier in a request is resolved to identify and retrieve the specific data blocks/results based on the identifier to a specific/first local database and sending the results from the local database to the remote/central database).

Regarding claim 13, Wang in view of Susairaj and Landsman and Noirot as applied above to claim 11 further teaches:
The central database subsystem of claim 11, wherein the at least one unique identifier further comprises a third portion identifying a set of database results which is constituted by the plurality of database results which have been stored by the first local database subsystem, (See Susairaj Fig. 3 and [0039] wherein the unique identifier includes a third portion as a part of the suffix identifying the 
wherein the retrieval request includes the third portion of the at least unique identifier to retrieve the at least one database result identified by the at least one unique identifier from the set of database results. (See Susairaj Fig. 3 and [0039] wherein the unique identifier includes the portions as described and then as in [0044]-[0049] the identifier in a request is resolved to identify and retrieve the specific data blocks/results based on the identifier to a specific/first local database and sending the results from the local database to the remote/central database).

Regarding claim 14, Wang in view of Susairaj and Landsman and Noirot as applied above to claim 11 further teaches:
The central database subsystem of claim 11, wherein the instructions are further configured to cause the central database subsystem to: before receiving the second database request, register, the first local database sub- system, comprising: assigning a local database subsystem identifier identifying the first local database subsystem, wherein the local database subsystem identifier constitutes the first portion of the unique identifiers of the plurality of database results which have been stored by the first local database subsystem; and storing the assigned local database subsystem identifier for retrieving database results from the first local database subsystem. (See Susairaj [0037]-[0041] wherein negotiation/registration of the local database at the central remote database occurs prior to requests to establish the unique identifier and access primitives. Note that in these systems, the negotiating is before data transfer and causes identification to the central/remote server/database which is registration which are then stored as the required access primitives as negotiated and registered).


The central database subsystem of claim 11 wherein the instructions are further configured to cause the central database subsystem to: receive a third database request indicating at least one of the unique identifiers of the at least one processed database result stored persistently in the database of the central database subsystem; (See Wang [0033]-[0034] and [0040] wherein request received at second environment (i.e. central database subsystem) checks local cache for save query/database results including from previous retrieval/saving. See also [0031] based on identifier).
retrieve, from the client device, the at least one database result identified by the at least one unique identifier indicated by the third database request from the database of the central database subsystem; (See Wang [0033]-[0034] and [0040] wherein previous saved/cached results are retrieved from within the second/central environment as in [0030] and [0038] to avoid duplicate searching and retrieves the cached results).
further process the at least one retrieved database result to produce at least one further processed database result; store the at least one further processed database result persistently in the database of the central database subsystem; and(See Wang [0038] updating and processing the cached/search results).
return the at least one further processed database result to the client device, as a response to the third database request. (See Wang [0030], [0033]-[0034] and [0040] query results as accessed/retrieved including from cache and after processing, etc. sends results to the client/user computer to serve the requested query results to the client device. Note as in [0005], [0026], and [0030] user computer (i.e. client device) sends/receives query and results from front-end device in environment).


A computer program product comprising program code instructions stored on a non-transitory computer readable medium to execute the method according to claim 1 when said program is executed on a computer. (See Wang Abstract, [0018], [0020]-[0021], [0028], and [0039], wherein the invention is embodied as instructions on a computer media for execution by a computer).


Claims 5, 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Susairaj, Landsman, and Noirot and further in view of O’Neil-Dunne et al., U.S. Patent No. 9,904,964, filed on 4/15/2017 (hereinafter O’Neil).

Regarding claim 5, Wang in view of Susairaj and Landsman and Noirot as applied above to claim 1 further teaches:
The method of claim 1, further comprising: 
Wang in view of Susairaj and Landsman and Noirot does not explicitly teach:
deleting, by the first local database subsystem, the plurality of database results which have been stored by the first local database subsystem upon expiry of a given time period after the storing. (But note Wang [0038] timestamping results saved into cache/local subsystem such that earlier time stamped results are disposed of but not explicitly expiration).
However, O’Neil in the analogous art of database configurations and processing for travel offers teaches:
deleting, by the first local database subsystem, the plurality of database results which have been stored by the first local database subsystem upon expiry of a given time period after the storing. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of O’Neil with the teachings of Wang and Susairaj and Landsman and Noirot. One having ordinary skill in the art would have been motivated to combine the time to live for locally cached results as in O’Neil with the processing of saved search results to supplement with enriched information as in Noirot, the central/local database arrangement and caching with selection of a geographically proximate/closest local database system/environment as in Landsman, the specific global unique identifier for requesting and accessing data at a local database from a central/remote database as in Susairaj, and the distributed database and search system with stored search results at a first/local database environment made accessible and retrieved to a second/central database environment and stored, processed and served in the second/central database environment for later accesses as in Wang in order to provide a better experience using a caching strategy not requiring access to a central server/database and faster response, while removing outdated and wasted data from the cache storage to conserve resources. See O’Neil col. 16:11-27 and col. 18:56-67

Regarding claim 8, Wang in view of Susairaj and Landsman and Noirot as applied above to claim 6 further teaches:
The method of claim to 6, 
Wang in view of Susairaj and Landsman and Noirot does not explicitly teach:
wherein at least the first local database subsystem and the central database subsystem operate according to the New Distribution Capability (NDC) standard.

wherein at least the first local database subsystem and the central database subsystem operate according to the New Distribution Capability (NDC) standard. (See O’Neil col. 2:41-67 wherein the database system utilizes new distribution capability standard for travel related data processing).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of O’Neil with the teachings of Wang and Susairaj and Landsman and Noirot. One having ordinary skill in the art would have been motivated to combine the travel based distributed database search and processing system for travel offers using NDC standards as in O’Neil with the processing of retrieved saved results with enriched information as in Noirot, central/local database arrangement and caching with selection of a geographically proximate/closest local database system/environment as in Landsman, the specific global unique identifier for requesting and accessing data at a local database from a central/remote database as in Susairaj, and the distributed database and search system with stored search results at a first/local database environment made accessible and retrieved to a second/central database environment and stored, processed and served in the second/central database environment for later accesses as in Wang in order to  provide a modular and extensible database system with local caching for faster access to travel offers and data as the move throughout geographic locations/regions. See O’Neil col. 16:11-27 and col. 1:37-61.

Regarding claim 9, Wang in view of Susairaj, Landsman, Noirot, and O’Neil as applied above to claim 8 further teaches:
The method of claim 8, wherein the first database request is a request to retrieve travel offers and the second database request is a request to get pricing information on a selected travel offer or a request to purchase a selected travel offer. (See O’Neil col. 1:37-61 wherein the requests are for travel 

Regarding claim 10, Wang in view of Susairaj, Landsman, Noirot, and O’Neil as applied above to claim 9 further teaches:
The method of claim 9, wherein the third database request is a request purchase a selected travel offer or a request to change or cancel a travel order. (See O’Neil col. 1:37-61 wherein the requests are for travel offer availability and pricing per request/search for booking and purchase, including as in col. 7:1-col.8:67 purchase requests as booking process).

Regarding claim 16, Wang in view of Susairaj and Landsman and Noirot as applied above to claim 15 further teaches:
The central database subsystem of claim 15, 
Wang in view of Susairaj and Landsman and Noirot does not explicitly teach:
wherein the central database subsystem operates according to the New Distribution Capability (NDC) standard.
However, O’Neil in the analogous art of database configurations and processing for travel offers teaches:
wherein the central database subsystem operates according to the New Distribution Capability (NDC) standard. (See O’Neil col. 2:41-67 wherein the database system utilizes new distribution capability standard for travel related data processing).


Regarding claim 17, Wang in view of Susairaj, Landsman, Noirot, and O’Neil as applied above to claim 16 further teaches:
The central database subsystem of claim 16, wherein the first database request is a request to retrieve travel offers and the second database request is a request to get pricing information on a selected travel offer or a request to purchase a selected travel offer. See O’Neil col. 1:37-61 wherein the requests are for travel offer availability and pricing per request/search, including as in col. 6:24-67 wherein requests include offer/availability request for travel, and further requests for pricing. Note as well that the other cited references are capable of processing and retrieving any form or electronic content data to include these as in O’Neil).

Regarding claim 18, Wang in view of Susairaj, Landsman, Noirot, and O’Neil as applied above to claim 16 further teaches:
The central database subsystem of claim 16, wherein the third database request is a request to purchase a selected travel offer or a request to change or cancel a travel order. (See O’Neil col. 1:37-61 wherein the requests are for travel offer availability and pricing per request/search for booking and purchase, including as in col. 7:1-col.8:67 purchase requests as booking process).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in 

The pertinent prior art made of record but not relied upon for the rejections:
US2015/0178807 (See Abstract and [0040] retrieve previous search results which are persisted and processed as in [0047], [0051] to include updated pricing information as in Fig. 1 and 2).
US2016/0171008 (See Abstract relating to caching and processing pre-computed results. Then [0036], [0054] pre-computed query results stored including for Amadeus MCP such that as in [0055] pre-shopping request is performed and then as in [0060]-[0066] cached/saved results are retrieved such as “a list of travel offers” which then “a further request for actually booking” is processed and “calculates the current and actual price” to “suggest a binding offer” now enriched with the price).
US2008/0270224 (See Claim 66 “retrieve a purchase prices for the product … based on the respective offer identifier in response to a subsequent request to purchase the product that includes the previously stored respective offer identifier.” That is, enriching the stored offer results stored in the “usage database” as in [0010], [0051], by processing on a subsequent request to add pricing information. See also [0100]-[0104]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        1/26/2022